gl,1S3~0Z
^   I MiW             I
    ^-•- ^^cA^r oV CqQY^ Ho.-viV8l (ir&-oZ->

           J3\l^J^2Tft^_i5   lAYjtxa;^ to Uw frWW qW CaOfg^ Nio, V^-^ US"T-°2-^,

       _              tltinViilli                              I            l          1   . i   i




      W Wi<p- ,0$ ui*Jl &<r <?vvw tv\\ov-K'R.U"^ <tQq_tUkk^ m VWS" cxksX^ <u<a« g^ oV ~$Qj\"2P^.


                                                           USfe
                                                                       ^




     £slrcAU^-tM»V"

      Uu^Ltitij^                      _          :     :           received iw
                                       •.                  COURT OF CRKWIMAL APPEALS
                                                                   JAN 23 2015

                                                              Abe! Acosta, Clerk